DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Cited references do not teach the allowable subject matter or the claimed limitations, such as acquiring omnidirectionally sampled diffusion weighted images of a plurality of training samples; performing diffusion tensor model fitting for the omnidirectionally sampled diffusion weighted images of each training sample to obtain an omnidirectionally sampled diffusion tensor image of the training sample, and performing undersampling for the omnidirectionally sampled diffusion weighted images of the training sample in the diffusion weighted direction dimension to obtain the undersampled diffusion weighted image of the training sample; training a deep learning network, with the omnidirectionally sampled diffusion tensor images of the plurality of training samples as training targets and the undersampled diffusion weighted images of the plurality of training samples as training data; acquiring undersampled diffusion weighted images of a target object; and inputting the undersampled diffusion weighted images of the target object into a trained deep learning network to 2018P13437US- 32 - 26965-5967 obtain an omnidirectionally sampled diffusion tensor image predicted by the deep learning network and using the predicted omnidirectionally sampled diffusion tensor image as the diffusion tensor image of the target object in claim 1; acquiring undersampled diffusion weighted images of a target object; inputting the undersampled diffusion weighted images into a trained deep learning network to obtain an omnidirectionally sampled diffusion tensor image predicted by the deep learning 2018P13437US- 33 - 26965-5967 network, and using the omnidirectionally sampled diffusion tensor image as the diffusion tensor image of the target object; and performing fiber tracking for the diffusion tensor image of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.